  Case 6:12-cr-00018-JRH-CLR Document 1389 Filed 12/17/19 Page 1 of 1



                   IN THE UNITED   STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


UNITED STATES OF AMERICA


        V.                                      CR 612-018-17


TERRANCE GERARD STANTON




                                   ORDER




        On   November 8, 2019, the   Clerk    of Court docketed       a    letter

sent from Defendant Terrance Gerard Stanton as a motion to reduce


sentence.      The letter was addressed to the "Federal Prosecutor" at


a prior location next to the United States District Courthouse in

Savannah,      Georgia.    At   present,     Stanton    has    sent   a    letter

explaining that he never intended to file a motion with the Court;

rather, he intended to notify the United States Attorney that he

had filed a clemency petition.       He asks that the motion be removed

from the docket.


        Upon the foregoing, the Clerk is directed to TERMINATE the

motion for reduction of sentence {doc. no. 1386).

     ORDER ENTERED at Augusta, Georgia, this                      of December,

2019.




                                                                          JUDGE
                                                  STATES      DISTRICT    COURT
                                                :RN    DISTRICT   OF GEORGIA
